

Employment Agreement


THIS EMPLOYMENT AGREEMENT ("Agreement") is entered into effective as of October
6, 2008 (the "Effective Date"), by and between Flint Telecom Group, Inc., a
Nevada corporation, whose corporate headquarters is located at 718 University
Ave., Suite 202, Los Gatos, CA 95032 (the "Company"), and Vincent Browne
("Executive"), whose address is ____________________________________.


In consideration of the mutual promises and conditions contained in this
Agreement, the Company and Executive agree as follows:


1.           Employment.  The Company shall employ Executive and Executive
accepts such employment upon the terms and conditions as set forth in this
Agreement from the Effective Date.


 
2.           Title and Duties. Executive shall serve as Chief Executive Officer.
Executive shall have the authority and duty to manage and conduct the business
of the Company and such other duties and responsibilities as the Board of
Directors of the Company shall determine, assign, or delegate from time to time
during the period of this Agreement.  Executive agrees to devote substantially
all his employable time to the operations of the Company and shall abide by the
rules, regulations, instructions, personnel practices, and policies of the
Company and any changes to them that may be adopted by the Company, except to
the extent inconsistent with the terms of this Agreement.  Executive shall
report to the Board of Directors of the Company. Executive shall be based in the
Dublin, Ireland area and shall not be required to travel more often than he has
historically traveled on Company business.
 


a.      Member of Board of Directors.   Each year during the term of the
Agreement, the Board shall designate Executive as a member of the Board of
Directors, shall recommend Executive as a director, and the Board shall
otherwise use its best efforts to have Executive elected as a director and to
have him remain as a director during the term of this Agreement.


           b.      Other Positions. Nothing in this Agreement shall prevent
Executive, upon prior approval of the Company's Board of Directors, from serving
as a director or trustee of other corporations or businesses that are not in
competition with the Company, as long as such activities or positions do not
interfere with Executive's duties and responsibilities to the Company. Nothing
in this Agreement shall prevent Executive from investing in or becoming a
partner or shareholder in any corporation, partnership, or other venture not in
competition with the Company, as long as such activities do not interfere with
Executive's duties and responsibilities to the Company.


  3.           Compensation and Expenses.


           a.      Salary. The Company will pay to Executive a base salary of
One Hundred Eighty Thousand U.S. Dollars ($180,000.00) per year, beginning as of
the Effective Date of this Agreement and running for twelve consecutive months
thereafter, for a term of four years. Such salary shall be earned monthly and
shall be payable semi-monthly in no fewer than 24 equal monthly installments in
accordance with the Company's customary practices for peer executives.

 
 

--------------------------------------------------------------------------------

 

The Company shall withhold and deduct from the salary payments all taxes
required by federal and state laws and any other authorized deductions. The
Company will review Executive's salary at least annually. The Company may in its
sole discretion increase Executive's base salary beyond what is expressly
provided for in this paragraph 3.a., but it may not reduce Executive's base
salary without Executive's consent.  Notwithstanding the foregoing, when the
Company reaches its first fiscal quarter of sustainable profitability,
Executive’s base salary shall immediately increase to two hundred and forty
thousand U.S. dollars (US$240,000.00) per year.


b.      Bonus. The Company shall issue to Mr. Browne 2,500,000 shares of
restricted common stock (the “Shares”) on the Effective Date.  The Shares shall
vest during the term of this Agreement such that 25% of the shares shall vest at
the end of one year, and the remaining portion shall vest quarterly thereafter,
so that 100% shall be vested as of the last day of the four year term of this
Agreement. Mr. Browne will participate fairly and prorata with the management
team on the issuance of future stock and stock options compensation. In addition
to the foregoing and the annual base salary set forth in paragraph 3.a. above,
the Company's Compensation Committee may, in its sole discretion, consider bonus
compensation for Executive.


           c.      Incentive, Savings, and Retirement Plans.  Executive shall be
entitled to participate in all incentive, savings, and retirement plans,
policies, and programs made available by the Company to other peer executives of
the Company.


           d.      Welfare Benefit Plans.  Executive may participate in and
shall receive benefits under welfare benefit plans, policies, and programs,
including medical, dental, disability, and life insurance plans and programs
made available by the Company to other peer executives of the Company.


           e.      Vacation. Executive shall be entitled to 25 days of vacation
per year with full pay. Executive's vacation shall be taken in accordance with
and shall be subject to the terms of the plans and policies in effect generally
as to other peer executives of the Company.


           f.      Fringe Benefits. Executive shall be entitled to fringe
benefits in accordance with the plans, practices, programs, and policies in
effect generally as to other peer executives of the Company during Executive's
employment with the Company, plus a car allowance of $1,000 per month.


           g.      Expenses. The Company shall reimburse Executive for all
reasonable business-related expenses incurred by Executive in connection with
his employment with the Company, including entertainment, travel, meals, and
lodging in accordance with the policies, practices, and procedures in effect
generally with respect to other peer executives of the Company.


 
 

--------------------------------------------------------------------------------

 
4.           Termination of Employment.
 
           a.      By Death. Executive's employment with the Company shall
terminate automatically upon Executive's death and the certificates evidencing
Mr. Browne’s Shares will have the restriction removed (except for the standard
restriction legend evidencing that the Shares have not been registered under the
Securities Act of 1933, as amended (the “Standard Restrictive Legend”)).


           b.      By Disability. The Company may terminate Executive's
employment with the Company during any period in which Executive is considered
by the Company to be disabled. Executive shall be considered "disabled" if, in
the sole opinion of the Company, as determined in good faith, Executive is
prevented, after reasonable accommodation by the Company, from properly
performing his duties due to a mental or physical illness for a period of 180
days in the aggregate in any 12-month period. The certificates evidencing Mr.
Browne’s Shares will have the restrictions removed if so terminated (except for
the Standard Restrictive Legend).


c.      For Cause. Notwithstanding any other provision contained in this
Agreement, the Company may terminate this Agreement immediately, at any time,
for Cause. For purposes of this Agreement, "Cause" shall mean any of the
following:  (i) the conviction of a felony, or a crime involving dishonesty or
moral turpitude; (ii) fraud, misappropriation or embezzlement; or (iii) willful
failure or gross negligence in the performance of assigned duties, which failure
or negligence continues for more than thirty (30) days following written notice
of such failure or negligence.


d.      For Good Reason. Notwithstanding any other provisions of this Agreement,
Executive may terminate Executive's employment immediately, at any time, for
Good Reason. For purposes of this Agreement, "Good Reason" shall include:


                 (1) Assignment by the Company to Executive of any duties
inconsistent in any substantial respect with the position, authority, or
responsibilities associated with Executive's position as set forth in this
Agreement, but excluding any isolated, insubstantial, or inadvertent action not
taken in bad faith which was promptly remedied by the Company after receipt of
notice by Executive;


                 (2) The Company's relocation of Executive to an office or
location that is further than 50 miles from the office at which Executive is
currently providing services for the Company;


                 (3) Reduction by the Company of Executive's base salary from
that provided in paragraph 3.a. of this Agreement;


                 (4) In the event that there is a successor to the Company, the
failure of the Company to obtain an agreement from any such successor that is
satisfactory to Executive to perform the obligations of the Company under this
Agreement (and, for purposes of this Agreement, any merger between Flint
Telecom, Inc. and Semotus Solutions, Inc. shall not be considered a “successor
to the Company”); and
 
                 (5) Failure of the Company to fulfill any of its other material
obligations to Executive under this Agreement.


 
 

--------------------------------------------------------------------------------

 
           e.      For Other Than Cause , Good Reason, Death or Disability. The
Company or Executive may not terminate Executive's employment at any time for
other than Cause, Good Reason, Death or Disability.


           f.      Obligations of Executive on Termination.


                 (1) Executive acknowledges and agrees that all property,
including keys, credit cards, books, manuals, records, reports, notes,
contracts, customer lists, Confidential Information as defined in this
Agreement, copies of any of the foregoing, and any equipment furnished to
Executive by the Company, belong to the Company and shall be promptly returned
to the Company upon termination of employment.


                 (2) Upon termination of employment (which shall include
expiration of the initial term of this Agreement unless extended by mutual
agreement of Executive and the Company), Executive shall be deemed to have
resigned from all offices and directorships then held with the Company.


           g.      Obligations of the Company on Termination.


(1)  For Any Reason.  Upon termination of this Agreement for any reason, the
Company's obligations to Executive under this Agreement shall include (a) the
prorated payment of Executive's salary through the date of termination to the
extent not paid by then; (b) the payment of earned and accrued bonus or
incentive payments due Executive, if any, at the time of termination under any
bonus or incentive plans in which Executive participated prior to termination;
(c) the payment of any unused accrued vacation through the date of termination;
and (d) the payment of any reimbursable business expenses that were documented
by Executive prior to termination in accordance with the Company's policies as
set forth in paragraph 3.g. of this Agreement and that were not reimbursed by
the Company at the time of the termination of this Agreement.


                 (2) Death or Disability. If Executive's employment is
terminated by reason of Executive's death or disability, this Agreement shall
terminate and the Company will have no further obligation to Executive, except
as otherwise provided by law or by paragraph 4(g)(1) this Agreement.


                 (3) Without Cause or For Good Reason, or if the Company is
Acquired or Dissolves. If Executive's employment is terminated by the Company
Without Cause [see comment above] or by Executive for Good Reason as provided in
this Agreement, or if the Company is acquired or dissolves, this Agreement shall
terminate and all shares of stock and stock options of the Company then owned by
Executive which are unvested shall become immediately fully vested with all
restriction removed (except for the Standard Restrictive Legend), and the
Company shall pay to the Executive severance pay equal to the remaining years
and/or months of Executive's then current base salary that are due under this
Agreement.


 
 

--------------------------------------------------------------------------------

 
                 (4)           For Cause. If Executive's employment is
terminated for Cause, this Agreement shall terminate and the Company will have
no further obligation to Executive, except as otherwise provided by law or by
paragraphs 4(g)(1) and 3(b) of this Agreement.


5.           Covenants of Executive.


           a.      Noncompetition and Noninterference With Business.  For so
long as he is employed by the Company, Executive will not directly or indirectly
provide services for, own, manage, or operate any business that is at that time
in competition with the Company.


b.      Nonsolicitation of Business or Customers. For so long as he is employed
by the Company, Executive will not influence or attempt to influence customers
of the Company to divert their business to any individual or entity then in
competition with the Company.


           c.      Nonsolicitation of Employees. For so long as he is employed
by the Company,  Executive will not disrupt, damage, impair, or interfere with
the business of the Company by directly or indirectly soliciting Company
employees to work for any individual or entity then in competition with the
Company.


           d.      Confidential Information.


                 (1) "Confidential Information" as used in this Agreement shall
mean information disclosed to Executive, known to Executive, or developed by
Executive, alone or with others, in connection with his employment with the
Company that is not generally known in the industry in which the Company is or
may become engaged, about the Company's products, processes, and services,
including information relating to written lists of names, customers, sources of
supply, personnel, sources or methods of financing, marketing, pricing,
merchandising, interest rates, or sales.


           (2) Executive acknowledges that all Confidential Information is
received or developed by him in confidence. For so long as he is employed by the
Company, Executive will not, directly or indirectly, except as required by the
normal business of the Company or as expressly consented to in writing and in
advance by the Company's Board of Directors: (a) disclose, publish, or make
available, other than to an authorized employee, officer, or director of the
Company, any Confidential Information; (b) sell, transfer, or otherwise use or
exploit any Confidential Information; or (c) permit the sale, transfer, use, or
exploitation of any Confidential Information by any third party.


           (3) Nothing in this paragraph 5 shall be construed so as to prevent
Executive from using in connection with his employment for any individual or
entity other than the Company any knowledge that was acquired by Executive
during the course of his employment with the Company that is generally known to
persons of Executive's experience in other companies in the same industry as the
Company.


 
 

--------------------------------------------------------------------------------

 
6.           Assignment. This Agreement is personal to Executive and shall not
be assigned by Executive. Any such assignment shall be null and void.


7.           Successors. This Agreement shall inure to the benefit and be
binding upon the Company and its subsidiaries, successors, and assigns and any
person acquiring, whether by merger, consolidation, purchase of assets, or
otherwise, all or substantially all of the Company's assets. The rights of
Executive to receive payment of compensation provided for in this Agreement
shall inure to the benefit of, and may be enforced by, Executive's estate in the
event of his death.


8.           Waiver. No delay or omission by the Company or Executive in
exercising any right under this Agreement shall operate as a waiver of that or
any other right. No waiver of any provision of this Agreement, or consent to any
departure by either party from any provision of this Agreement, shall be
effective in any event unless it is in writing, designated a waiver, and signed
by the party waiving the breach. Such a waiver shall be effective only in the
specific instance and for the purpose for which it is given.


9.           Severability. The provisions of this Agreement are divisible; if
any provision shall be deemed invalid or unenforceable, that provision shall be
deemed limited to the extent necessary to render it valid and enforceable and
the remaining provisions of this Agreement shall continue in full force and
effect without being impaired or invalidated in any way.


10.           Amendment. This Agreement may not be altered or amended except in
a writing signed by both Executive and the Company, following approval of the
Company's Board of Directors.


11.           Construction and Governing Law. The captions used in connection
with this Agreement are for reference purposes only and shall not be construed
as part of this Agreement. This Agreement shall be governed by and construed in
accordance with the laws of the State of California.


12.           Entire Agreement. This Agreement supersedes all prior agreements,
understandings, and communications between Executive and the Company, whether
written or oral, express or implied, relating to the subject matter of the
Agreements and is intended as a complete and final expression of the terms of
the agreement between Executive and the Company and shall not be changed or
subject to change orally. The parties further agree that neither they nor anyone
acting on their behalf made any inducements, agreements, promises, or
representations other than those set forth in this Agreement.


13.           Notices. Any notice required or permitted hereunder shall be given
in writing and shall be deemed effectively given (a) upon personal delivery or
(b) upon facsimile delivery, with written confirmation, or (c) within five (5)
days of deposit in the United States Post Office, by registered or certified
mail with postage and fees prepaid, addressed to Executive at his address shown
on the Company's records and to the Company at the address of its principal
corporate offices

 
 

--------------------------------------------------------------------------------

 

(attention:  Corporate Secretary) or at such other address as such party may
designate by ten (10) days' advance written notice to the other party hereto.


The parties to this Agreement have executed this Agreement to be effective as of
 the Effective Date.


FLINT TELECOM GROUP, INC.,
a Nevada corporation,


By: /s/ Tali Durant
Tali Durant
Its: General Counsel
Dated:


And:


/s Vincent Browne
Vincent Browne
Dated:

 
 

--------------------------------------------------------------------------------

 
